DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 20120283563 A1 – previously cited) in view of Hibner (US 20120116246 A1 – previously cited). 

For claim 21, Moore teaches  A biopsy device comprising:
 (a) a body [100, 500] including a proximal chassis portion [120] and an indexing system [600] extending from the chassis portion;
(b) a needle [110] extending distally from the body, the needle including an aperture [114] for receiving a tissue sample; [¶44]; 
(c) a hollow cutter [200] movable relative to the needle to sever a tissue sample, the hollow cutter having a cutter lumen; [¶44]; 
and (d) a tissue sample holder manifold [300] coupled to the proximal chassis portion [Figs. 1 and 6-9], the manifold is permitted to rotate relative to the body [¶¶75-76], the tissue sample holder manifold comprising:
(i) a plurality of passages [312, 322] positioned within an outer perimeter [outer perimeter of 305] defined by the manifold, [Fig. 12], 
and (ii) a plurality of indexing features [630] positioned around the outer perimeter of the manifold; [Fig. 12] ;
each of the plurality of passages is configured to selectively index relative to a proximal end of the hollow cutter, [¶¶72-73], 
the indexing system including a resilient member [604, 606, 610] configured to selectively engage with each indexing feature of the plurality of indexing features of the manifold to selectively bias the manifold and to permit rotation of the manifold while a portion of the resilient member is in contact with an indexing feature of the plurality of indexing features  
[¶75: “In the positioning shown in FIGS. 6A and 7A, pawls (604, 606) substantially hold housing (304) in place, thereby substantially maintaining the rotational position of housing (304) about the axis defined by shaft (352). In particular, pawls (604, 606) are received in respective recesses (630) of housing (304). Recesses (630) are shown in FIG.12 As cutter (200) reaches the proximal, fully retracted position as shown in FIG. 8A, pusher (240) engages block (602) and pushes block (602) proximally as cutter (200) finishes its proximal retraction movement. With pawls (604, 606) being disposed in respective recesses (630) of housing (304), this proximal movement of block (602) causes pawls (604, 606) to pivot and thereby rotate housing (304).”; 
¶76: “As block (602) moves distally, alignment pin (602) leaves chamber (316), and pawls (604, 606) are dragged across the proximal face of housing (304) until they reach the next respective pair of recesses (630). Housing (304) is thus held stationary as cutter (200) continues its distal movement to the position shown in FIG. 6A, until cutter (200) is again retracted to the position shown in FIG. 8A to acquire another tissue sample. Thus, it should be understood that each time cutter (200) is actuated to sever a tissue sample, pawl assembly (600) will rotate housing (304) one chamber (316, 345) at a time to successively index chambers (316, 345) relative to lumens (117, 204), allowing separate tissue samples to be delivered to separate chambers (345).”]

each indexing feature of the manifold engaged by the resilient member results in the indexing of one passage of the plurality of passages with the proximal end of the hollow cutter. [¶¶70-76 esp. ¶¶74-76]. 

Moore fails to teach the resilient member permitting (specifically) independent bi-directional rotation of the manifold.  Hibner teaches a biopsy indexing system [Fig. 6] including a resilient member [2360-2364] configured to index a manifold [2300] by permitting independent bi-directional rotation of the manifold [pawls 2362 and 2364 permitting opposite rotation of manifold per end of ¶43].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the indexing system of Moore to incorporate the bi-directional indexing of Hibner as a simple substitution of one known element (the pawls of Hibner) for another (the pawls of Moore) to achieve a predictable result (indexing of the passages).  See MPEP § 2143. 

For claim 22, Moore teaches  The biopsy device of claim 21 further including at least one tray [306] configured to be selectively insertable into one or more of the plurality of passages of the manifold. [¶¶72-74]. 

For claim 23, Moore teaches  The biopsy device of claim 22, the at least one tray includes a plurality of sleeves [345], each sleeve defines a tissue sample chamber and is separately insertable into a corresponding passage of the plurality of passages of the manifold. [¶¶75-76]. 

For claim 24, Moore teaches  The biopsy device of claim 23, each sleeve of the at least one tray is configured for reception of a single tissue sample. [¶70]. 

For claim 25, Moore teaches  The biopsy device of claim 21, the plurality of indexing features of the manifold includes a recess [630] disposed in the manifold, the recess includes a distal portion and a proximal portion [medial and lateral edges of 630], the distal portion defines an annular flange [curved edge of 630 constitute(s), under BRI, a form of an ‘annular flange’], the proximal portion defines a plurality of indentations [multiple 630 forming indentations].
Moore fails to teach the proximal portion of recesses 630 defining (specifically) triangular indentations.  However, consider that Moore does teach the tip of pawl 604 as shown in Fig. 7A as triangular. Consider also that this Application’s specification ¶104 detailing the ‘triangular’ shape of the recess(es) does not appear to make the shape critical and — on the contrary — offers triangular as one of a number of options. Therefore, forming an engaging edge of recesses 630 (i.e., a ‘proximal edge’) in a triangular shape (e.g., to suit the tip of pawl 604) would be a mere design choice available to one of ordinary skill in the art.  See MPEP § 2144.04. 

For claim 26, Moore teaches  The biopsy device of claim 25, the indexing system includes a stationary member [604, 606], the stationary member is configured to engage with the proximal portion of the recess of the manifold [¶75], the resilient member is configured to engage with the distal portion of the recess of the manifold. [610 facilitates engagement of 604, 606 into 630 per ¶¶74-76]. 

For claim 27, Moore teaches  The biopsy device of claim 21, each passage of the plurality of passages is configured to selectively index into coaxial alignment with the hollow cutter. [per end of ¶75 and end of ¶76]. 

Response to Arguments
Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive.

Applicant argues that the terms ‘stationary’, ‘alignment’, and ‘biasing’ are structural terms that preclude invocation of § 112(f) interpretation.  Examiner respectfully disagrees.  Examiner respectfully submits that no reasonable interpretation of the aforementioned terms is structural but is instead functional and or otherwise non-structural ‘nonce’ terminology in that any structure may be ‘stationary’, ‘aligned’, or ‘biased’ under BRI.  Nonetheless, Applicant’s position on § 112(f) is noted and Examiner respectfully submits that such a matter is one of interpretation and not a rejection and thus the interpretation by Examiner is maintained.  

Regarding claim(s) 21, other than a statement that none of the references teach or suggest the claimed invention, Applicant does not appear to point out any supposed errors or merits of the rejections offered in the previous office action or as the art may apply to the currently amended claims.  Examiner respectfully disagrees and demonstrates the applicability of the references as detailed in the prior art rejections above.   

Allowable Subject Matter
Claims 28-33 are allowed.
The following is an examiner’s statement of reasons for allowance: for claim(s) 28, the amendment language of the recesses and projections along a flange of the biasing member distinguishes from the pawl feature cited as the teaching from the Moore reference. Further, there is no suggestion or basis to add a flange to the pawl feature of Moore.  For claim(s) 31, it cannot be said under BRI that apertures 322 and 324 of Moore are defined by recesses 630, nor are all three apertures ‘each’ engaged to align the body to the coupler as now limited by claim(s) 31.  Further, there is no reason to modify the apertures 322 and 324 to perform such a function. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791